DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 5-10, and 20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 10/18/2021 and 12/14/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) and Species C (Fig. 7) in the reply filed on 06/30/2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4, 11-12, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Specifically, claims 4, 11-12, and 21-23 are drawn to Species D (Figs. 8A-8B) as they recite multiple inlets which are not present in Species C (Fig. 7).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the phrase "the headend" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the headend” to --the headend wall--. 
Claims 7-10 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820).
In regard to claim 1, Casey disclose an aquaculture system comprising: an inlet (Figs. 1-2, where there is an inlet 22 (includes 26/28/30/32/34/36)) in a headend wall (Figs. 1-2, where the inlet 22 is positioned in a headend wall 16) of a flow-through pool for providing a fluid to the pool (Figs. 1-2, where the inlet 22 provides a fluid to the pool); a pressure filter creating an antechamber for the pool at a headend of the pool (Figs. 1-2 and Column 4 lines 18-37, where there is a pressure filter 38 creating an antechamber 42 (pressure gradient to encourage laminar flow) for the pool at a headend of the pool), wherein the inlet and the headend wall are in the antechamber (Figs. 1-2, where the inlet 22 and the headend wall 16 are at least positioned in the antechamber 42), and the fluid passes through the pressure filter into the pool (Figs. 1-2 and Column 4 lines 18-37, where the fluid passes through the pressure filter 38 into the pool); and a frame wall around the inlet extending from the headend wall and along the pool (Figs. 1-2, where there is at least a frame wall (portion of floor 20 extending from the headend wall 16) around the inlet 22 extending from the headend wall 16). Casey does not disclose a dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall; the dish is in the antechamber. Jie Yin et al. disclose a dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall (Figs. 3-4, where there is a dish 3 positioned inside the pool and centered on the inlet 5 to distribute a current from the inlet 5); the dish is positioned adjacent to the inlet (Figs. 3-4, where the dish 3 is positioned adjacent to the inlet 5). Casey and Jie Yin et al. are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey such that a dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall; the dish is in the antechamber in view of Jie Yin et al., since the dish of Jie Yin et al. could be positioned adjacent to the inlet of Casey. The motivation would have been to reduce turbulence caused by the incoming current of the fluid and further encourage laminar flow by using the dish to reduce the speed of and distribute the incoming fluid.
In regard to claim 2, Casey as modified by Jie Yin et al. disclose the system of claim 1, wherein the dish is paraboloid in shape (Jie Yin et al., Figs. 3-4, where the dish 3 is at least paraboloid in shape).
In regard to claim 5, Casey as modified by Jie Yin et al. disclose the system of claim 1, wherein a wall of the pool or a floor of the pool form a portion of the frame wall (Casey, Figs. 1-2, where the portion of floor 20 extending from the headend wall 16 forms the frame wall). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820) as applied to claim 1, and further in view of Idbeis (U.S. Pat. 5535702).
In regard to claim 3, Casey as modified by Jie Yin et al. disclose the system of claim 1, further comprising: a first curved fillet at a joint of the headend wall and the frame wall (Jie Yin et al., Figs. 3-4, where there is a first curved fillet at a joint of the headend wall and the frame wall (the rounded bottom corners of section 4)). Casey as modified by Jie Yin et al. does not disclose a return fin inside the antechamber and extending from the frame wall inward toward the inlet; a second curved fillet at a joint between the frame wall and the return fin. Idbeis discloses a return fin inside the antechamber and extending from the frame wall inward toward the inlet (Figs. 1-3, where there is a return fin 37 inside the antechamber 12 and extending from the frame wall 36 inward toward the inlet). Casey and Idbeis are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al. such that a return fin inside the antechamber and extending from the frame wall inward toward the inlet; a second curved fillet at a joint between the frame wall and the return fin in view of Idbeis, since the curved fillet used at the joint of the headend wall and the frame wall of Jie Yin et al. could be used on the joint between the frame wall and the return fin of Idbeis. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish. A round edge profile between the frame wall and the return fin would more smoothly guide the fluid toward the pressure filter, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second curved fillet at a joint between the frame wall and the return fin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Casey as modified by Jie Yin et al. and Idbeis. A round edge profile between the frame wall and the return fin would more smoothly guide the fluid toward the pressure filter, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820), Caillouet (U.S. Pat. 5450818), and McRobert (U.S. Pat. 7717065).
In regard to claim 6, Casey disclose an aquaculture pool system, comprising: a first inlet (Figs. 1-2, where there is an inlet 22 (includes 26/28/30/32/34/36)) in a headend wall (Figs. 1-2, where the inlet 22 is positioned in a headend wall 16) of a flow-through pool for providing a fluid to the pool (Figs. 1-2, where the inlet 22 provides a fluid to the pool); a first drain in a tail-end wall and proximate to a bottom depth of the tail-end of the pool for extracting a first portion of the fluid (Figs. 1-2 and Column 5 lines 1-15, where there is a first drain 76/78 in a tail-end wall 18 and proximate to a bottom depth of the tail-end of the pool for extracting a first portion of the fluid); a second drain in the tail-end wall and proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid (Figs. 1-2 and Column 4 lines 49-55, where there is a second drain 58 proximate to a middle depth of the tail-end 18 of the pool for extracting a second portion of the fluid). Casey does not disclose a flow-shaping structure for encouraging laminar flow of the fluid from the headend wall to a tail-end of the pool opposite the headend. Jie Yin et al. disclose a flow-shaping structure for encouraging laminar flow of the fluid from the headend wall to a tail-end of the pool opposite the headend (Figs. 3-4, where there is a flow-shaping structure 3 for encouraging laminar flow of the fluid from the headend to a tail-end of the pool). Casey and Jie Yin et al. are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey such that a flow-shaping structure for encouraging laminar flow of the fluid from the headend wall to a tail-end of the pool opposite the headend in view of Jie Yin et al., since the flow-shaping structure of Jie Yin et al. could be positioned adjacent to the inlet of Casey. The motivation would have been to reduce turbulence caused by the incoming current of the fluid and further encourage laminar flow by using the dish to reduce the speed of and distribute the incoming fluid.
Casey as modified by Jie Yin et al. does not disclose a treatment system connected to the first drain for removing waste from the first portion of the fluid; an outlet for returning the first treated portion of the fluid to the open body of water; an inlet providing a fluid to the pool from an open body of water. Caillouet discloses a treatment system connected to the first drain for removing waste from the first portion of the fluid (Fig. 1, where there is a treatment system 66 connected to the first drain near 27 for removing waste from the first portion of the fluid); an outlet for returning the first treated portion of the fluid to the open body of water (Column 7, lines 53-57 and Fig. 1, where there is an outlet 78 which returns the first treated portion of the fluid to the open body of water); an inlet providing a fluid to the pool from an open body of water (Column 4, lines 19-35 and Fig. 1, where there is an inlet 80 which provides a fluid to the pool from an open body of water). Casey and Caillouet are analogous because they are from the same field of endeavor which include fish farming devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al. such that a treatment system connected to the first drain for removing waste from the first portion of the fluid; an outlet for returning the first treated portion of the fluid to the open body of water; an inlet providing a fluid to the pool from an open body of water in view of Caillouet. The motivation would have been to keep the aquaculture pool system clean by removing fish waste fluid from the pool and disposing the treated waste fluid back into the body of water it was pulled from. By using fluid from and returning treated fluid to an open body of water, the aquaculture pool system does not require an external fluid source to maintain its fluid level or a holding tank to store waste fluid.
Casey as modified by Jie Yin et al. and Caillouet does not disclose the outlet returning the second, untreated portion of the fluid to the open body of water. McRobert discloses the outlet returning the untreated portion of the fluid to the open body of water (Column 4 lines 16-22 and Figs. 8-9, where there is an outlet 24 which returns the untreated portion of the fluid to the open body of water 12). Casey and McRobert are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al. and Caillouet such that the outlet returning the second, untreated portion of the fluid to the open body of water in view of McRobert. The motivation would have been to dispose of the fluid without the need for an extra holding tank. An outlet for removing fluid would prevent the pool from overflowing, as more water is added in through the inlet.
Additionally, it would have been an obvious matter of design choice to have an outlet for returning the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water, since applicant has not disclosed that having a single outlet return both the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the two outlets of Casey as modified by Jie Yin et al., Caillouet, and McRobert separately returning the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water. The motivation would have been to dispose of the fluid without the need for an extra holding tank. Outlets for removing fluid would prevent the pool from overflowing, as more water is added in through the inlet.
In regard to claim 7, Casey as modified by Jie Yin et al., Caillouet, and McRobert disclose the system of claim 6, wherein the flow-shaping structure includes: a parabolic dish positioned inside the pool and centered on a center of the inlet for distributing a current from the inlet along the headend wall (Jie Yin et al., Figs. 3-4, where there is a dish 3 positioned inside the pool and centered on the inlet 5 to distribute a current from the inlet 5).
In regard to claim 8, Casey as modified by Jie Yin et al., Caillouet, and McRobert disclose the system of claim 7, wherein the dish is paraboloid in shape (Jie Yin et al., Figs. 3-4, where the dish 3 is at least paraboloid in shape).
In regard to claim 9, Casey as modified by Jie Yin et al., Caillouet, and McRobert disclose the system of claim 6, wherein the flow-shaping structure includes: a pressure filter creating an antechamber at a headend of the pool (Casey, Figs. 1-2 and Column 4 lines 18-37, where there is a pressure filter 38 creating an antechamber 42 (pressure gradient to encourage laminar flow); and wherein the inlet and the headend wall are in the antechamber (Casey, Figs. 1-2, where the inlet 22 and the headend wall 16 are at least positioned in the antechamber 42).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820), Caillouet (U.S. Pat. 5450818), and McRobert (U.S. Pat. 7717065) as applied to claim 6, and further in view of Idbeis (U.S. Pat. 5535702).
In regard to claim 10, Casey as modified by Jie Yin et al., Caillouet, and McRobert disclose the system of claim 6, further comprising: a frame wall around the inlet extending from the headend wall and along the pool (Casey, Figs. 1-2, where there is at least a frame wall (portion of floor 20 extending from the headend wall 16) around the inlet 22 extending from the headend wall 16); a first curved fillet at a joint of the headend wall and the frame wall (Jie Yin et al., Figs. 3-4, where there is a first curved fillet at a joint of the headend wall and the frame wall (the rounded bottom corners of section 4)). Casey as modified by Jie Yin et al., Caillouet, and McRobert does not disclose a return fin extending from the frame wall inward toward the inlet; a second curved fillet at a joint between the frame wall and the return fin. Idbeis discloses a return fin extending from the frame wall inward toward the inlet (Figs. 1-3, where there is a return fin 37 inside the antechamber 12 and extending from the frame wall 36 inward toward the inlet). Casey and Idbeis are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al., Caillouet, and McRobert such that a return fin extending from the frame wall inward toward the inlet; a second curved fillet at a joint between the frame wall and the return fin in view of Idbeis, since the curved fillet used at the joint of the headend wall and the frame wall of Jie Yin et al. could be used on the joint between the frame wall and the return fin of Idbeis. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish. A round edge profile between the frame wall and the return fin would more smoothly guide the fluid toward the pressure filter, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second curved fillet at a joint between the frame wall and the return fin, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to create a rounded profile for the water to flow through after being diverted by the dish of Casey as modified by Jie Yin et al., Caillouet, McRobert, and Idbeis. A round edge profile between the frame wall and the return fin would more smoothly guide the fluid toward the pressure filter, in order to more equally mix the fluid and reduce pockets of turbulence. The fluid flow path created by curved edges (such as a curved edge between the frame wall and the return fin) lends to an overall more efficient water cycling system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820) as applied to claim 1, and further in view of Calabrese Jr. (U.S. Pat. 5860393).
In regard to claim 20, Casey as modified by Jie Yin et al. disclose the system of claim 1, wherein the dish is positioned adjacent to the inlet (Jie Yin et al., Figs. 3-4, where the dish 3 is positioned adjacent to the inlet 5). Casey as modified by Jie Yin et al. does not disclose wherein the dish is positioned in the antechamber between the inlet and the pressure filter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al. such that wherein the dish is positioned in the antechamber between the inlet and the pressure filter, since the dish of Jie Yin et al. could be positioned adjacent to the inlet of Casey (thereby placing it between the inlet and the pressure filter). The motivation would have been to reduce turbulence caused by the incoming current of the fluid and further encourage laminar flow by using the dish to reduce the speed of and distribute the incoming fluid.
Casey as modified by Jie Yin et al. does not disclose a spoiler positioned in the antechamber between the headend wall and the pressure filter. Calabrese Jr. disclose a spoiler positioned in the antechamber between the headend wall and the pressure filter (Fig. 2b and 4, where there is a spoiler 64 positioned in the antechamber between the headend wall (right side wall of section 28 in Fig. 4) and the pressure filter (at least some pressure difference between section 28 and section 42 due to the fluid being diverted by the diverting plate 40 which at least creates an antechamber)). Casey and Calabrese Jr. are analogous because they are from the same field of endeavor which include aquaculture devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Casey as modified by Jie Yin et al. such that a spoiler positioned in the antechamber between the headend wall and the pressure filter in view of Calabrese Jr., since the spoiler 64 of Calabrese Jr. could be used with the headend wall and the pressure filter of Casey as modified by Jie Yin et al. The motivation would have been to further distribute the flow of the fluid from the inlet, in order to better control the fluid velocity and prevent high turbulence (which would reduce disturbance to the environment and fish in the pool).

Response to Arguments
Applicant's arguments (filed 11/22/2021) with respect to the rejection of the claims have been fully considered but they are not persuasive. Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Casey teaches the fluid passes through the pressure filter into the pool in Figs. 1-2 and Column 4 lines 18-37, where the fluid passes through the pressure filter 38 into the pool.
Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820) and Idbeis (U.S. Pat. 5535702) disclose the applicant’s claim 3, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Idbeis teaches a return fin inside the antechamber and extending from the frame wall inward toward the inlet in Figs. 1-3, where there is a return fin 37 inside the antechamber 12 and extending from the frame wall 36 inward toward the inlet.
Casey (U.S. Pat. 4221187) in view of Jie Yin et al. (CN201188820), Caillouet (U.S. Pat. 5450818), and McRobert (U.S. Pat. 7717065) disclose the applicant’s claim 6, as specified under Claim Rejections - 35 USC § 103 above. Specifically, Casey teaches a first drain in a tail-end wall and proximate to a bottom depth of the tail-end of the pool for extracting a first portion of the fluid in Figs. 1-2 and Column 5 lines 1-15, where there is a first drain 76/78 in a tail-end wall 18 and proximate to a bottom depth of the tail-end of the pool for extracting a first portion of the fluid. Casey also teaches a second drain in the tail-end wall and proximate to a middle depth of the tail-end of the pool for extracting a second portion of the fluid in Figs. 1-2 and Column 4 lines 49-55, where there is a second drain 58 proximate to a middle depth of the tail-end 18 of the pool for extracting a second portion of the fluid. 
Additionally, Caillouet teaches an outlet for returning the first treated portion of the fluid to the open body of water in Column 7, lines 53-57 and Fig. 1, where there is an outlet 78 which returns the first treated portion of the fluid to the open body of water.
Furthermore, McRobert teaches outlet returning the untreated portion of the fluid to the open body of water in Column 4 lines 16-22 and Figs. 8-9, where there is an outlet 24 which returns the untreated portion of the fluid to the open body of water 12.
Lastly, it would have been an obvious matter of design choice to have an outlet for returning the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water, since applicant has not disclosed that having a single outlet return both the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the two outlets of Casey as modified by Jie Yin et al., Caillouet, and McRobert separately returning the first treated portion of the fluid and the second, untreated portion of the fluid to the open body of water. The motivation would have been to dispose of the fluid without the need for an extra holding tank. Outlets for removing fluid would prevent the pool from overflowing, as more water is added in through the inlet.
The 35 USC § 112 rejections of claim 6 has not been overcome. Claim 6 recites the phrase "the headend" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing the aforementioned phrases as noted under the 35 USC § 112 above. Therefore, claims 7-10 also remain rejected under 35 USC § 112, as the claims are dependent on base claim 6 which has been rejected under 35 USC § 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquaculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647